Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Ahn et al. for "AN ELECTRONIC DEVICE SUPPORTING ENDC (EUTRAN (EVOLVED UNIVERSAL TERRESTRIAL RADIO ACCESS NETWORK) NR (NEW RADIO) DUAL CONNECTIVITY AND A CONTROL METHOD OF THEREOF" filed 03/09/2021 has been examined.  This application is a national stage entry of PCT/KR2019/007541, International Filing Date: 06/21/2019.  The preliminary amendment filed 03/09/2021 has been entered and made of record.  Claims 16-30 are pending in the present application. 
2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.						
	Claim Objections
3.       Claims 28-30 discloses different steps of a method for “detecting”, “determining”,  “activating”, but fail to indicate the device actually performing each of the steps.  It is not clear which entity performs the above functions.  The claims should be redrafted to positively recite the method and system of a device carrying out each of the steps.  Appropriate correction is required.	
4.        Claims 16-27 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required.  
	
Claim Rejections - 35 USC §101
5.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.         The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 16, 28 is/are directed to “detecting a change of an operation state…. activating communication module based on the operation state”.  These steps are similar to the concept identified as abstract by the court cases “collecting, analyzing it, and displaying (EPG).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim recites “an interface, a processor processing circuitry” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
Claims interpreted under 35 U.S.C. 112, 6th paragraph
7.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.       Each of the following claim limitations:
"a first communication module configured to perform ...", "a second communication module configured to perform..." of claims 16, 28 have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term (generic placeholder) "module" coupled with functional language "to perform", "to determine" without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 16, 28 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

11.         Claims 16-20, 23, 25-28, 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sava et al. (US#11,191,119) in view of Ingale et al. (US#11,337,118).
As best understood, regarding claim 16, the references disclose a novel system and apparatus for supporting dual connectivity between a 4G /5G network, according to the essential features of the claims.  Sava et al. (US#11,191,119) discloses an electronic device, comprising: a first communication module configured to perform control and signal processing for transmission and reception of signals with a 4G base station through a 4G network; a second communication module configured to perform control and signal processing for transmission and reception of signals with a 5G base station through a 5G network (see Fig. 2; Col. 2, lines 16-43 & Col. 7, line 20 to Col. 8, line25: WCD includes a 4G modem 22 and a 5G modem 24 for dual connectivity); an application processor (AP) configured to detect a change of an operation state of the electronic device; and a modem configured to activate, according to the operation state of the electronic device detected by the AP: the first communication module to perform wireless communication with the 4G base station; and the second communication module to perform wireless communication with both the 4G base station and the 5G base station (Figs. 2-3; Col. 9, lines 51-61 & Col. 10, line 45 to Col. 11, line 42: In operation with this 4G/5G arrangement, the 4G modem will determine when the device is operating in dual-connectivity (DC) mode).
However, the disclosure of Sava et al. (US#11,191,119) does not explicitly teach the claimed detecting a change of an operation state of the electronic device.  In the same field of endeavor, Ingale et al. (US#11,337,118) teaches in Fig. 4B a flow chart illustrated various steps performed by a User Equipment for a handover in the wireless communication network, in which at step 402b, the UE receives at least one of a PDCP version change indication and security key change indication from the network 104.  The version change indication commands the UE to switch from a LTE PDCP version to a NR PDCP version and from a NR PDCP version to a LTE PDCP version for the concerned radio bearer (Col. 20, lines 32-59: PDCP version change indication i.e. from LTE PDCP to NR PDCP).
Regarding claims 17-18, the reference further teaches wherein maintain the first communication module in an active state; and activate or deactivate the second communication module, which is operated in a low power mode when deactivated, and does not perform searching of 5G base stations the low power mode (Sava et al.: Figs. 2-3; Col.  4, lines 23-48).
Regarding claim 19, the reference further teaches wherein the AP is further configured to determine whether the operation state of the electronic device is changed according to an active state of a display module provided in the electronic device; and the modem is further configured to activate only the first communication module (Sava et al.: Figs. 2-3; Col.  4, lines 23-48).
Regarding claim 20, the reference further teaches wherein the AP is further configured to detect an application or service being executed at the electronic device when detecting the operation state of the electronic device; and the modem is further configured to activate only the first communication module or activate both the first communication module and the second communication module based on whether a preset application or service is being executed (Sava et al.: Figs. 2-3; Col.  7, lines 20 to Col. 11, line 42).
Regarding claim 23, the reference further teaches wherein the AP is further configured to: generate a first control signal activating only the first communication module or a second control signal activating both the first communication module and the second communication module according to the operation state of the electronic device; and transmit the generated first control signal or second control signal to the modem, wherein the modem is further configured to deactivate or activate the second communication module to perform wireless communication only with the 4G base station or perform wireless communication with both the 4G base station and the 5G base station according to the control signal received from the AP (Sava et al.: Figs. 2-3; Col.  7, lines 20 to Col. 11, line 42).
Regarding claim 25, the reference further teaches wherein the second control signal is generated when the display module of the electronic device is in an active state; and the first control signal or the second control signal is generated based on whether a preset application or service is being executed at the electronic device when the display module of the electronic device is in an inactive state (Sava et al.: Figs. 2-3; Col.  4, lines 23-48).
Regarding claim 26, the reference further teaches wherein the modem is further configured to: detect whether the second communication module is in an idle state when only the first communication module is activated according to the operation state of the electronic device; wherein an operation state of the second communication module is maintained until it is switched to an idle state; and deactivate the second communication module according to the operation state of the electronic device when the second communication module is in the idle state (Sava et al.: Figs. 2-3; Col.  3, line 34-58).
Regarding claim 27, the reference further teaches wherein the modem is further configured to deactivate the second communication module according to the operation state of the electronic device when a remaining battery level of the electronic device is below a preset level (Sava et al.: Figs. 2-3; Col.  3, line 34-58).
Regarding claims 28, 30, they are method claims corresponding to the apparatus claims 16-20 examined above.  Therefore, claim 28, 30 are analyzed and rejected as previously discussed in paragraph above with respect to claims 16-20.
One skilled in the art would have recognized the need for effectively and efficiently facilitating operation state of the UEs in dual connectivity between a 4G /5G network, and would have applied Ingale’s performing handover in the wireless communication network into Sava’s WCD to support operation in a dual-connectivity scenario.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Ingale’s method and system for performing handover in wireless communication network into Sava’s controlling RF communication in a dual-connectivity scenario with the motivation being to provide a method and system for supporting ENDC between 4G and 5G networks.
Allowable Subject Matter
12.	Claims 21, 24, 29 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the AP is further configured to determine a required amount of data transmission required by at least one application or service being executed at the electronic device; and the modem is further configured to activate only the first communication module or activate both the first communication module and the second communication module based on whether the required amount of data transmission is above a preset threshold amount of data transmission; wherein the first control signal is generated when the display module of the electronic device is in an Inactive state; and the first control signal or the second control signal is generated when the display
module of the electronic device is in an active state, based on a comparison between an
amount of data transmission required by at least an application or service being executed at
the electronic device and a preset threshold amount of data transmission, as specifically recited in the claims.  
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Lu et al. (US#10,687,287) is cited to show dynamic power sharing for dual connectivity.
The Sava et al. (US#10,420,161) shows controlling RF communication in a dual-connectivity scenario.
The Marupaduga et al. (US#2022/0110175) is cited to show the dynamically transitioning a UE to standalone connectivity with an access node based on the UE having threshold low power headroom on a secondary connection with the access node.
The Lee et al. (US#2019/0069205) shows techniques for mode selection and cell selection/reselection.
The Wang et al. (US#11,324,060) shows UL transmission method for ENDC dual connection device.
The Yang et al. (US#11,304,147) shows electronic device supporting 5G network communication and method for electronic device to control transmit power.
The Hashmi et al. (US#11,310,855) shows methods and systems for managing bearer configuration of user equipment with EN-DC capability.
The Choi et al. (US#2021/0045174) shows method and apparatus for performing dual connectivity for UEs in wireless communication system.
The Wang et al. (US#2022/0078682) shows measurement reporting method, electronic device, and storage medium.
The Xu et al. (US#2021/0385706) shows method and apparatus for system interworking.
The Sevindik et al. (US#2022/0183093) shows methods and apparatus for utilizing dual radio access technologies in wireless systems.

15.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

17.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
06/21/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477